Citation Nr: 0615903	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-37 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in  
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of service connection for low back 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1956 to September 1959.  He was 
also a member of the National Guard from July 1977 to 
August 1985.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from March 2003 rating decision.

In March 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 
1995, the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to 
service connection for low back disability.

2.  Evidence associated with the record since the RO's 
September 1995 decision is neither cumulative nor 
redundant and, by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for low back 
disability.  

3.  The veteran's low back disability was first 
manifested after a fall in service in 1956.


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision, which denied the 
veteran's request to reopen a claim of service connection 
for low back disability, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1995).  

2.  The criteria to reopen the claim of service 
connection for low back disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Degenerative disc disease of the lumbar spine is the 
result of an injury incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim for service connection for low back 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

After reviewing the record, the Board is of the opinion 
that such duty has been met.  

In so concluding, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  However, the absence 
of such notification is not prejudicial in this case.  

Where, as here, service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction 
(here, the RO) to address any notice defect with respect 
to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or 
aggravated while performing Active Duty for Training 
(ACDUTRA) or from an injury incurred or aggravated during 
inactive duty for training (INACDUTRA).  38 U.S.C.A. 
§ 101(22), (23) (West 2002); 38 C.F.R. § 3.6(c), (d) 
(2005) 

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service 
connection for low back disability.  Such a claim was 
last before the RO in September 1995.  

Relevant evidence on file at that time included 
statements from former fellow servicemen which indicated 
that during active duty in 1956, the veteran had fallen 
from a pole.  However, the veteran's active duty medical 
records were not on file and the evidence suggested that 
they had been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Moreover, the 
report of the veteran's National Guard enlistment 
examination in July 1977 was negative for any complaints 
or clinical findings of low back disability.  

Indeed, back problems, variously diagnosed as mechanical 
low back pain and lumbosacral strain, were not reported 
until May 1984.  At that time, the veteran was referred 
to Walter Reed Army Medical Center (WRAMC) for treatment 
of back and leg pain during annual National Guard 
training.  Such pain was reportedly associated with a 
left leg injury several weeks earlier and accentuated 
while running during ACDUTRA.  It was also noted that the 
veteran had a growth on his low back which reproduced 
symptoms on palpation.  

Despite the veteran's report, there was no competent 
evidence on file that the back injuries sustained on 
active duty or during active duty for training were 
productive of any residual disability.  Indeed, between 
the veteran's separation from service in 1959 and his 
entry into the National Guard many years later, there 
were no recorded complaints or clinical findings of low 
back disability of any kind.  

In this regard, the Board notes that X-rays of the 
veteran's back, taken in 1984 were normal; and that by 
December 1984, his back pain had reportedly resolved.  
Moreover, VA records reflecting the veteran's treatment 
from June 1987 to July 1995 were negative for any 
complaints or clinical findings of a back disorder.  
Therefore, service connection for low back disability was 
denied.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was 
not received with which to initiate the appellate 
process.  Accordingly, that decision became final under 
the law and regulations then in effect.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.1103.  The veteran now requests 
that his claim of entitlement to service connection for 
low back disability be reopened.

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's 
September 1995 decision includes multiple lay statements 
from family and friends who have known the veteran for 
many years.  They indicate that since service, the 
veteran has complained of occasional back pain which has 
become more severe with the passage of time.  

Such evidence also includes the report of a May 2004 
neurosurgical consultation by B. J. A., M.D., and the 
report of a neurologic examination, performed by VA in 
December 2004.  The primary diagnosis was degenerative 
disc disease, and each examiner found a relationship 
between that disease and the veteran's injury in service 
in 1956.   

Such evidence is not only new and material for the 
purpose of reopening the claim, it sufficient to support 
a grant of service connection for low back disability.  
Indeed, a de novo review of the record, including 
statements from eyewitnesses, confirms the fact that the 
veteran fell from a pole in service.  

Although the service medical records from the veteran's 
period of active duty are unavailable, and the post-
service medical records are sparse for any evidence of 
back treatment, the lay statements from the veteran's 
family and longtime friends are competent to verify the 
veteran's continuing back complaints since his discharge 
from active duty.  

Such statements were on file when the record was reviewed 
by the most recent VA examiner.  He concluded that 
despite the lack of service medical records, there was a 
nexus between the veteran's inservice injury and his 
current back disability.  

When construed in a light most favorable to the veteran, 
the competent evidence of record meets the criteria for 
service connection set forth in Caluza.  At the very 
least, there is an approximate balance of evidence both 
for and against the claim that the veteran's low back 
disability had its onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102.  Accordingly, service connection for degenerative 
disc disease of the lumbar spine is warranted. 




ORDER

The request to reopen the claim for service connection 
for low back disability is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.



______________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


